DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 9/20/2021 has been entered and made of record.
3.		Applicant has amended claims 21, 22, 27, 29, 33, 36, 43, and 44. Applicant has not added any new claims. Claims 1-17 and 30 had/have been canceled. Currently, claims 18-29 and 31-44 are pending. Examiner refers to the action below.
4.		Applicant has corrected fig. 15, therefore, the objection to the drawings is withdrawn.
5.		Applicant has canceled claim 30, therefore, the 35USC 101 rejection for claim 30 is moot.
6.		Applicant has amended claim 43 to overcome the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, therefore, this interpretation on claims 43 and 44 is now withdrawn. Examiner refers to the action below.

Allowable Subject Matter
7.		Claims 18-29 and 31-44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record of Jiang et al. (U.S. patent 10,003,794 A1) discloses to perform terminable spatial tree-based (of an octree or k-d tree) position based coding and decoding method and apparatus. Jiang et al. nor any other prior art of record teaches, regarding claim 18 (similarly claim 31), the features of " encoding a first information representative of said determined octree-based structure by using a first context dependent entropy encoding; and encoding a second information indicating if a leaf cube associated with a leaf node of said determined octree-based structure includes a point representative of a part of the point cloud by using a second context dependent entropy encoding, wherein the context of at least one of said first and second context dependent entropy encodings is depending on said predictor," this in combination with the other claim limitations. Regarding claim 28 (similarly claim 32), none of the prior art of record teaches "obtaining an octree-based structure for said leaf cube by context adaptive entropy decoding a second information of the second type using a first context; determining if a leaf cube of said octree-based structure includes a point of the point cloud to be decoded by context adaptive entropy decoding an information of a first type using a second context, and in that case, adding a point to the leaf cube of said octree-based structure, wherein at least one of the first and second context is depending on said predictor," this in combination with the other claim limitations. Regarding claim 33, none of the prior art of record teaches "encoding a first information of a first type representative of said 
9.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
September 24, 2021